DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the claims set filed 05/24/2022 following the Non-Final Rejection of 12/24/2022. Claim 1 was amended; claims 2 and 9 were cancelled. Claims 1, 3-8 and 10-15 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 05/24/2021, with respect to specification objection have been fully considered and are persuasive.  The objection of 12/24/2022 has been withdrawn. 

Applicant’s arguments, see remarks, filed 05/24/2021, with respect to claims rejected under 35 USC § 103 have been fully considered and are persuasive.  The rejections of 12/24/2022 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of amendments made to the claims.

Examiner Note: In the interest of expediting prosecution, Applicant is invited to request an interview with Examiner if they feel it would be beneficial.

Applicant's arguments regarding combining Bockholt and Nissen have been considered but are not found persuasive.
Applicant's point on page 7 of remarks that “Bockholt cannot be combined with Nissen [since] the invention of Nissen directed to a helicopter technique is different from the invention of Bockholt directed to a wind turbine technique” is not found persuasive by the Examiner. Nissen states “wind turbine blades, turbine engine blades, high velocity fan blades, and other similar blade members may also employ the system of the present application to protect against erosion” in para. 30. This section from Nissen means that their disclosure is applicable and relevant to wind turbine blades. 
Applicant's point on page 7 of remarks towards the ‘different purpose of the conductive coating of Bockholt’ is not found persuasive by the examiner. Claim 1 does not state a purpose that would conflict with the disclosure of Bockholt. Further, Bockholt teaches that “a lighting current to be dissipated non-destructively from the rotor blade heater and from the connecting current source 310 to a grounding device” in para. 37.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3447284A1, herein referenced as Bockholt, in view of WO 2011/080177A1, herein referenced as Rens, in further view of US 2013/0071252, herein referenced as Nissen. 
Regarding Claim 1, Bockholt recites a wind turbine blade (wind turbine rotor blade 110 fig. 1), comprising:
a blade body (see fiber glass layers 270 in fig. 2) extending from a blade root toward a blade tip along a blade length direction (see blade body extending from a root to a tip in fig. 4);
a [first layer] (cover 210 fig. 2) disposed so as to cover at least a leading edge (coating shown to cover leading edge of blade in fig. 4) on a side of the blade tip of the blade body (shown in fig. 4), for suppressing erosion of the leading edge of the blade body (the covering would suppress erosion of the leading edge of the blade since it covering it);
a second sprayed layer (conductive coating 220 fig. 2; “applying the conductive coating by means of a roller or using a spray method” para. 11) formed between the blade body (270 fig. 2) and the first sprayed layer (210 fig. 2), and having a lower electrical resistivity than the [first layer] (the adjective used to describe 220, “a conductive coating” would mean that the coating 220 would have a lower electrical resistivity than cover 210 which lacks such descriptor); and
a first conductive part (electrical surface contact 230 fig. 2) for electrically connecting the second sprayed layer to a ground (“wherein the electrical surface contact (230) is connected to a grounding device (330)” claim 8).

However, Bockholt fails to anticipate wherein the [first layer] is a spray layer, wherein the second sprayed layer is formed by copper, a copper alloy, aluminum, or an aluminum alloy, and has a hardness and Young modulus than the first sprayed layer. Bockholt does disclose that further exemplary embodiments of the electrically conductive coating are electrically conductive foils [i.e. thin metal], conductive metal-plastic compounds [i.e. a conductive metal-plastic composite]” in para. 21.
	Bockholt and Rens are analogous art in that both relate to the field of endeavor of wind turbine blades.	
Rens teaches of [wherein a conductive] sprayed layer (“layer of an electrically conductive material is at least partly sprayed onto the blade shell by means of thermal spraying or metal spraying” page 5 lines 8-10) is formed by copper, a copper alloy, aluminum, or an aluminum alloy (“the layer of an electrically conductive material comprises a metal or metal alloy belonging to the group of Cu, Si, Au, Ag, Al, and bronze, whereby excellent electrical conductive properties may be obtained for the layer” on page 6 lines 22-24).
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the electrically conductive coating formed of a metal-plastic composite of Bockholt to utilize the material Cu (copper) disclosed by Rens, since it has ‘excellent electrical conductive properties’ as taught by Rens, which would be required for an electrically conductive coating made from a metal-plastic composite. 

However, the combination of Bockholt and Rens fails to teach wherein the [first layer] is a sprayed layer, [wherein the second sprayed layer] has a lower hardness and Young modulus than the first sprayed layer.
Nissen is considered analogous art since it relates to the field of endeavor of wind turbine blades (see “wind turbine blades” in para. 30 of Nissen).
Nissen teaches of a sprayed first layer (“Coating 317 is preferably sprayed onto the surface of skin member 315. Coating 317 is preferably a cermet material” para. 33). Nissen teaches that “the cermet material is configured to derive hardness from the ceramic, while deriving ductility from the metal so that the cermet coating binds together and securely bonds to skin member” in para. 33. This disclosure from Nissen demonstrates that Cermet was a known erosion protection layer intended for wind turbines blades.
Since Nissen establishes that the a sprayed cermet erosion protection layer was known in the art before the effective filing date of invention, it would have been obvious matter of simple substitution to one of ordinary skill in the art to have substituted the cover layer 210 of Bockholt in the combination of Bockholt and Rens above, with the sprayed cermet layer of Nissen for the predictable result of a sprayed cermet layer that “derives hardness from the ceramic while deriving ductility from the metal so that the cermet coating binds together and securely bonds to the skin member” as taught by Nissen. See MPEP 2143 subsection B “Simple substitution of one known element for another to obtain predictable results”.
	In the combination above, the second sprayed layer would have a lower hardness and Young Modulus than the first sprayed layer since the first sprayed is formed of cermet which is known to have a relatively high hardness and high Youngs Modulus due to the inclusion of ceramic materials.

Regarding Claim 3, the combination of Bockholt, Rens and Nissen comprises the wind turbine blade according to claim 1,
wherein the first sprayed layer (cover layer 210 fig. 2 of Bockholt as modified above) and the second sprayed layer (see electrically conductive coating 220 fig. 2 of Bockholt) are disposed on at least a part of a region from the blade tip (“ice formation should be avoided in particular in the area of the rotor blade tip 430” para. 41 of Bockholt) to one-half of a length of the blade body (“the coating can extend over 30% to 90% of the total surface of the rotor blade 410” para. 41 of Bockholt; this range would include where the layers extend to one-half of a length of the blade body) in a length direction of the blade body.

Regarding Claim 4, the combination of Bockholt, Rens and Nissen comprises the wind turbine blade according to claim 1,
wherein the first conductive part (230 fig. 2 of Bockholt) includes a metallic layer (“230 is an electrically conducive braid, […] the braid is designed in the form of an electrically conductive structure or in the form of a fine-meshed grid” para. 27 and “the surface contact 230 consists of copper” para. 30 of Bockholt) formed on a surface of the blade body (shown in fig. 2 Bockholt), and
wherein the metallic layer (230 fig. 2 of Bockholt) is connected to the second sprayed layer (conductive coating 220 fig. 2 of Bockholt).

Regarding Claim 5, the combination of Bockholt, Rens and Nissen comprises the wind turbine blade according to claim 4,
wherein the metallic layer (230 fig. 2 of Bockholt) is in surface contact with a lower surface of the second sprayed layer (220 fig. 2 of Bockholt) in at least a partial region of a length of the second sprayed layer in a chord length direction of the blade body (since the arrangement of fig. 2 would be disposed on the leading edge of the blade as shown in fig. 4 of Bockholt, the contact between 220 and 230 in fig. 2 would bet in a partial region of length of the conductive coating 220 in a chord length direction of the blade body).

Regarding Claim 6, the combination of Bockholt, Rens and Nissen comprises the wind turbine blade according to claim 4,
wherein the metallic layer (230 fig. 2 of Bockholt) is formed by copper, a copper alloy, aluminum, or an aluminum alloy, and/or is formed by a strip-shaped metal mesh or a metal foil (“surface contact 230 is made of aluminum” para. 29 and “surface contact 230 consists of copper” para. 30 of Bockholt).

Regarding Claim 7, the combination of Bockholt, Rens and Nissen comprises the wind turbine blade according to claim 1, comprising:
a base layer (hardcoat 240 fig. 2 of Bockholt) formed between the blade body and the second sprayed layer (hardcoat 240 shown to be between conductive coating 220 and fiberglass layers 270 in fig. 2 of Bockholt),
wherein the base layer couples the second sprayed layer and the blade body (240 shown to couple 220 and 270 in fig. 2 of Bockholt).

Regarding Claim 8, the combination of Bockholt, Rens and Nissen comprises the wind turbine blade according to claim 1,
wherein the first sprayed layer (sprayed cermet layer of Nissen, as used to modify the combination of Bockholt and Rens) is formed by:
cermet containing at least one of alumina, tungsten carbide, silicon nitride, silicon carbide, zirconia, or chromium carbide; or
a Co alloy. (”Coating 317 is preferably composed of 60-90% of a hard ceramic, such as a carbide, and 40-10% of a ductile metallic, such as cobalt or nickel. In the preferred embodiment, coating 317 is composed of 90% tungsten carbide and 10% nickel. In an alternative embodiment, coating 317 is composed of 88% tungsten carbide and 12% cobalt.” Para. 33 of Nissen, as used to modify Bockholt in view Rens above)

Regarding Claim 10, the combination of Bockholt, Rens and Nissen comprises the wind turbine blade according to claim 1. 
However, said combination fails to teach wherein a total thickness of the first sprayed layer and the second sprayed layer is not less than 200 μm and not greater than 2,000 μm.
Since the only difference between the prior art and the claimed invention is a recitation of a dimension, i.e. combined thickness, of the first and second sprayed layer which is not alleged to have criticality or produce an unexcepted result in the instant disclosure, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the combined thickness of the first and second sprayed layers in the combination of Bockholt and Nissen to have the claimed thickness, i.e. not less than 200 μm and not greater than 2,000 μm. It is noted that the coating of the prior art and the coating of the instant invention are directed towards the function of erosion resistance/protection and Applicant has not alleged that the total/combined thickness of the sprayed layers produces any criticality or unexpected result.  In support of the argument above, it is noted that it has been held that when the conditions stated above are met, a finding of prima facie obviousness is appropriate (see MPEP §2144.04).

Regarding Claim 11, the combination of Bockholt, Rens and Nissen comprises the wind turbine blade according to claim 1,
wherein the first sprayed layer has a thickness of not less than 100 μm and not greater than 1,000 μm, and wherein the second sprayed layer has a thickness of not less than 100 μm and not greater than 1,000 μm. (“Thermal spraying may provide coatings of approximate thicknesses ranging from a few microns to several mm” page 5 lines 20-21 from Rens, as used to modify Bockholt; This range of thickness from “a few microns to several mm” that can be provided by thermal spraying encompasses the claimed range of the instant invention. Since both the sprayed layers in the combination above can be applied via thermal spray, the claimed range would be obvious over the combination above)

Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bockholt, Rens and Nissen as applied to claim 1 above, and further in view of US 7654790, herein referenced as Molbech.
Regarding Claim 12, the combination of Bockholt, Rens and Nissen comprises the wind turbine blade according to claim 1. However, said combination fails to explicitly teach wherein the blade body includes a receptor connected to the first conductive part, and wherein the receptor is connected to the second sprayed layer.
	Molbech is considered analogous art since it relates to the field of endeavor of wind turbine blades.
	Molbech teaches that “a well-known lightning protecting system for a wind turbine involves a lightning receptor at the tip of every rotor blade in order to capture the lightning stroke. The lightning is discharged to a ground potential via a down conductor inside the blade and down conductors in the nacelle and tower” in col. 1 lines 19-23. Molbech also teaches that “with wind turbines being the tallest objects in an area, protection of the wind turbines against lightning strokes is thus a necessity” in col. 1 lines 16-18.
	Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the wind turbine blade in the combination of Bockholt, Rens and Nissen with a tip lightning receptor connected to the grounding device (i.e. a down conductor) as disclosed by Molbech since ‘wind turbines are typically the tallest objects in an area’ as taught by Molbech. The tip of the blades being particularly susceptible to lightning since it forms the heights part of a wind turbine assembly.
	The tip receptor on the wind turbine blade from Molbech, as used to modify the combination above, would be electrically connected to the second sprayed layer and the first conductive part since they are all connected to a grounding device, i.e. a down conductor (“a lightning current to be diverted non-destructively from the rotor blade heater and from the connected power source 310 to a grounding device” para. 37 of Bockholt).

Regarding Claim 13, the combination of Bockholt, Rens, Nissen and Molbech comprises the wind turbine blade according to claim 12,
wherein the receptor includes a tip receptor disposed at the blade tip of the blade body (metal tip receptor 8 fig. 2a of Molbech, used to modify the combination above in claim 12), and the tip receptor is connected to the second sprayed layer (in the combination above, the tip receptor and second sprayed layer would be electrically connected together via the grounding device, i.e. down conductor), and
wherein the wind turbine blade comprises a second conductive part for electrically connecting the tip receptor and the ground (grounding device, i.e. down conductor in the combination above).

Regarding Claim 14, the combination of Bockholt, Rens, Nissen and Molbech comprises the wind turbine blade according to claim 13,
wherein the second conductive part (grounding device, i.e. down conductor I the combination above) is configured to have an electrical resistivity which is lower than an electrical resistivity of the second sprayed layer (conductive metal-plastic compound which forms layer 220 in fig. 2 of Bockholt, as modified in claim 1 above; the down conductor would have a lower electric resistivity than the conductive metal-plastic compound since the down conductor would essentially comprise only a conductive material such as copper/aluminium, both common materials for down conductors).

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Regarding Claim 15, the invention as claimed would not be obvious in view of the prior art of record. While the invention of claim 12 was determined to be obvious over the combination of Bockholt, Rens, Nissen and Molbech, it would have not been an obvious modification to further have ‘a plurality of disk receptors disposed separately from each other on the first sprayed layer’ since installing and connecting receptors on to the first sprayed layer in the combination above would be nonobvious given the function(s) described in the disclosure of Bockholt. Prior art Rens discloses a plurality of side receptors which are disposed on a sprayed conductive layer, Rens fails to anticipate or render obvious the invention of claim 12, from which claim 15 depends upon. While it would be obvious for the blade to include receptors for lightning protection, it would not have been obvious to have include a plurality of disk receptors on the first sprayed layer in the combination of Bockholt, Rens, Nissen and Molbech. As such claim 15, is deemed novel over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
NPL Conductive Polymer Composites from Renewable Resources – article which reviews recent advances in conductive polymer composites from renewable resources and introduces a number of potential applications for this material class.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146. The examiner can normally be reached 9:00AM to 5:30PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745